DETAILED ACTION
This action is pursuant to the claims filed on February 23, 2021. Currently claims 1-14 are pending with claims 3 and 6 withdrawn from consideration and claims 1, 4, and 14 amended. Below follows a complete final action on the merits of claims 1-2, 4-5, and 7-14.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendments to the claims overcome the previous claim objections and 35 U.S.C. 112(b) rejections. 
Applicant’s amendments to the specification overcome the previous specification objection. 
Claim Objections
Claims 1-2, 4-5, and 7-14 are objected to because of the following informalities:  amend claims to remove all reference characters. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Platt (US PGPUB: 2008/0215045). 
Regarding independent claim 1, Platt discloses (Fig. 2):
an electrosurgical instrument (10) comprising:
a head (34) having a gas-fillable lumen of a channel (30; [0024]-[0026] discusses argon is supplied to the proximal end of 10 from source 15 that flows within channel 30, necessarily containing a lumen, as displayed in Fig. 2) and a first opening (44a) connected to the gas-fillable lumen adapted to form a primary stream of a gas supplied from the gas-fillable lumen directed away from the head ([0027] refers to 44a as connected to gas fillable lumen 30 to form a primary stream of gas 28 supplied from 30 directed away from the head; See Fig. 2) and at least one second opening (44b) connected to the gas-fillable lumen to form a secondary stream of gas supplied from the gas-fillable lumen ([0027] refers to 44b as connected to gas fillable lumen 30 to form a secondary stream of gas 28 supplied from 30 directed away from the head; See Fig. 2) next to the primary stream or at least partially peripherally around the primary stream (Fig. 2 displays 44bnext to 44a); 
wherein an electrode (48a-48d) is arranged in the head (see Fig. 2; [0029]).
Regarding independent claim 14, Platt discloses 
an electrosurgical head (Fig. 2: 34) for an electrosurgical instrument (10) comprising:
a channel with a gas-fillable lumen (30; [0024]-[0026] discusses argon is supplied to the proximal end of 10 from source 15 that flows within channel 30, necessarily containing a lumen, as displayed in Fig. 2); 
a first opening (44a) connected to the gas-fillable lumen adapted to form a primary stream of a gas supplied from the gas-fillable lumen directed away from the first opening ([0027] refers to 44a as connected to gas fillable lumen 30 to form a primary stream of gas 28 supplied from 30 directed away from the head; See Fig. 2)
at least one second opening (44b) connected to the gas-fillable lumen adapted to form a secondary stream of the gas supplied from the gas-fillable lumen ([0027] refers to 44b as connected to gas fillable lumen 30 to form a secondary stream of gas 28 supplied from 30 directed away from the head; See Fig. 2) next to the primary stream or at least partially peripherally around the primary stream (Fig. 2 displays 44bnext to 44a); and 
an electrode (48a-48d) disposed in the channel (see Fig. 2; [0029]). 
Claims 1-2, 4-5, 7-8, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer (US PGPUB: 2009/0024122). 
Regarding independent claim 1, Fischer discloses (Figs. 1, 4, 7):
an electrosurgical instrument (10) comprising:
a head (12) having a gas-fillable lumen of a channel (11; [0034] discusses 11 (which necessarily has a lumen formed within it’s exterior circumferential wall) comprising argon; See annotated Fig. 7 below which displays the defined gas fillable lumen) and a first opening (14a) connected to the gas-fillable lumen adapted to form a primary stream of a gas supplied from the gas-fillable lumen directed away from the head (Fig. 1, 4, 7; [0034]-[0035] display argon gas supplied from lumen 11 that forms a primary stream through opening 14a away from head 12; annotated Fig. 7 displays lumen 11 comprising first opening 14a) and at least one second opening (15a) connected to the gas-fillable lumen to form a secondary stream of gas supplied from the gas-fillable lumen (Fig. 1, 4, 7; [0034]-[0035] display argon gas supplied from lumen 11 that forms a  next to the primary stream or at least partially peripherally around the primary stream (Fig. 1, 4, 7; [0035]), 
wherein an electrode (50) is arranged in the head (see Fig. 1, 4 where electrode 50 is arranged in head 12).

    PNG
    media_image1.png
    341
    427
    media_image1.png
    Greyscale

Regarding dependent claim 2, in view of claim 1, Fischer further discloses wherein the at least one second opening (15a) is set back from the first opening (see Fig. 4 which displays second opening 15a set back from first opening 14a). 
Regarding dependent claim 4, in view of the combination of claim 1, Fischer further discloses wherein the channel has a primary stream channel section that is connected to the first opening (proximal section of gas-fillable lumen 11) wherein an inlet of the primary stream channel section ends flush with the at least one second opening, or wherein the inlet of the primary stream channel section (interpreted as proximal section of channel 14 connected to the gas source) is arranged so as to be proximally set back from the at least one second opening (Fig. 1 and 4; the proximal section of channel 14 is proximally set back from second opening 15a). The Examiner notes the remainder of the limitations are in the alternative.
Regarding dependent claim 5, in view of the combination of claim 1, Fischer further discloses wherein an opening area of the first opening is larger than an opening area of the at least one second opening (see Fig. 7 which display the area of 14a as larger than the area of 15a). 
Regarding dependent claim 7, in view of claim 1, Fischer further discloses wherein the at least one second opening has the shape of a kidney, an arch (see Fig. 7 which displays the second opening having the shape of an arch), or a sickle. The Examiner notes the remainder of the limitations are in the alternative. 

    PNG
    media_image2.png
    582
    816
    media_image2.png
    Greyscale
Regarding dependent claim 8, in view of claim 1, Fischer further discloses wherein the channel has a primary stream channel section (see annotated Fig. 4 ‘primary section’) that is connected to the first opening (14a), and a secondary stream channel section (see annotated Fig. 4 ‘secondary section’)  is connected to the second opening (15a), wherein the secondary stream channel section is arranged either, next to the primary stream channel section (see  or surrounding the primary stream channel section. The Examiner notes the remainder of the limitations are in the alternative. 
Regarding dependent claim 10, in view of claim 1, Fischer further discloses wherein the channel has a primary stream channel section (see annotated Fig. 4) that is 3Attorney Docket No. 7863-143283-USconnected to the first opening (14a), and an inlet of the primary stream channel section includes a dividing edge (see annotated Fig. 4 which displays the inlet of the primary section (i.e. proximal end of 40b) comprising a ‘dividing edge’ (interpreted as a dividing edge as this edge of inlet 40b divides the channel 14 into a smaller diameter portion). 
Regarding dependent claim 12, in view of claim 1, Fischer further discloses wherein a distal end of the electrode is arranged downstream of the at least one second opening, viewed in a gas flow direction (see Fig. 4 which displays the distal end of electrode 50 downstream from the at least one second opening 15a). 
Regarding dependent claim 13, in view of claim 1, Fischer further discloses wherein the electrode has the shape of a platelet, a spatula, a needle (see Fig. 4 which displays at least the distal portion of electrode 50 as needle shape), or a knife. The Examiner notes the remainder of the limitations are in the alternative. 
Regarding independent claim 14, Fischer discloses 
an electrosurgical head (Fig. 1, 4, 7: 12) for an electrosurgical instrument (11) comprising:
a channel with a gas-fillable lumen (11; [0034] discusses 11 (which necessarily has a lumen) comprising argon; See annotated Fig. 1 below which displays the defined gas fillable channel); 
a first opening (14a) connected to the gas-fillable lumen adapted to form a primary stream of a gas supplied from the gas-fillable lumen directed away from the first opening (Fig. 1, 4, 7; [0034]-[0035] display argon gas supplied from lumen 11 that forms a primary stream through opening 14a away from head 12; annotated Fig. 7 displays lumen 11 comprising first opening 14a);
at least one second opening (15a) connected to the gas-fillable lumen adapted to form a secondary stream of the gas supplied from the gas-fillable lumen (Fig. 1, 4, 7; [0034]-[0035] display argon gas supplied from lumen 11 that forms a secondary stream through opening 15a away from head 12; annotated Fig. 7 displays lumen 11 comprising first opening 14a) next to the primary stream or at least partially peripherally around the primary stream (Fig. 1, 4, 7; [0035]); and 

    PNG
    media_image3.png
    317
    352
    media_image3.png
    Greyscale
an electrode (50) disposed in the channel (see Fig. 4 where electrode 50 is disposed in channel 14).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5, 7-8, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US PGPUB: 2009/0024122) in view of Platt (US PGPUB: 2008/0215045).
Regarding independent claim 1, Fischer discloses (Figs. 1, 4, 7):
an electrosurgical instrument (10) comprising:
a head (12) having a gas-fillable lumen of a channel (14; [0034] discusses the channel (which necessarily has a lumen) comprising argon) and a first opening (14a) connected to the gas-fillable lumen adapted to form a primary stream of a gas directed away from the head (plasma stream 61 indicated as arrows pointing away from head in Fig. 4) and at least one second opening (15a) to form a secondary stream of gas (plasma stream 70 indicated as arrows pointing away from head in Fig. 4) next to the primary stream or at least partially peripherally around the primary stream (Fig. 4; [0035]), 
wherein an electrode (50) is arranged in the head (see Fig. 4 where electrode 50 is arranged in head 12).
While Fischer discloses a first and second opening connected to a supply of argon, Fischer does not explicitly disclose the at least one second opening connected to the gas-fillable lumen; and the primary and secondary stream of gas are supplied from the gas fillable lumen. 
However, Platt discloses a similar argon electrosurgical instrument (Fig. 2: 34). The instrument comprises a gas-fillable lumen (30) for supplying argon to a first opening (44a) and a second opening (44b) to form a first and second primary steam of gas (Fig. 2; [0024]-[0027] 
Regarding dependent claim 2, in view of the combination of claim 1, Fischer further discloses wherein the at least one second opening (15a) is set back from the first opening (see Fig. 4 which displays second opening 15a set back from first opening 14a). 
Regarding dependent claim 4, in view of the combination of claim 1, Fischer further discloses wherein the channel has a primary stream channel section that is connected to the first opening (proximal section of gas-fillable lumen 11) wherein an inlet of the primary stream channel section ends flush with the at least one second opening, or wherein the inlet of the primary stream channel section (interpreted as proximal section of channel 14 connected to the gas source) is arranged so as to be proximally set back from the at least one second opening (Fig. 1 and 4; the proximal section of channel 14 is proximally set back from second opening 15a). The Examiner notes the remainder of the limitations are in the alternative.
Regarding dependent claim 5, in view of the combination of claim 1, Fischer further discloses wherein an opening area of the first opening is larger than an opening area of the at least one second opening (see Fig. 7 which display the area of 14a as larger than the area of 15a). 
Regarding dependent claim 7, in view of the combination of claim 1, Fischer further discloses wherein the at least one second opening has the shape of a kidney, an arch (see Fig. 7 which displays the second opening having the shape of an arch), or a sickle. The Examiner notes the remainder of the limitations are in the alternative. 

    PNG
    media_image2.png
    582
    816
    media_image2.png
    Greyscale
Regarding dependent claim 8, in view of the combination of claim 1, Fischer further discloses wherein the channel has a primary stream channel section (see annotated Fig. 4 ‘primary section’) that is connected to the first opening (14a), and a secondary stream channel section (see annotated Fig. 4 ‘secondary section’)  is connected to the second opening (15a), wherein the secondary stream channel section is arranged either, next to the primary stream channel section (see annotated figure 4 where the secondary section is arranged next to  or surrounding the primary stream channel section. The Examiner notes the remainder of the limitations are in the alternative. 
Regarding dependent claim 10, in view of the combination of claim 1, Fischer further discloses wherein the channel has a primary stream channel section (see annotated Fig. 4) that is 3Attorney Docket No. 7863-143283-USconnected to the first opening (14a), and an inlet of the primary stream channel section includes a dividing edge (see annotated Fig. 4 which displays the inlet of the primary section (i.e. proximal end of 40b) comprising a ‘dividing edge’ (interpreted as a dividing edge as this edge of inlet 40b divides the channel 14 into a smaller diameter portion). 
Regarding dependent claim 12, in view of the combination of claim 1, Fischer further discloses wherein a distal end of the electrode is arranged downstream of the at least one second opening, viewed in a gas flow direction (see Fig. 4 which displays the distal end of electrode 50 downstream from the at least one second opening 15a). 
Regarding dependent claim 13, in view of the combination of claim 1, Fischer further discloses wherein the electrode has the shape of a platelet, a spatula, a needle (see Fig. 4 which displays at least the distal portion of electrode 50 as needle shape), or a knife. The Examiner notes the remainder of the limitations are in the alternative. 
Regarding independent claim 14, Fischer discloses 
an electrosurgical head (Fig. 1, 4, 7: 12) for an electrosurgical instrument (11) comprising:
a channel with a gas-fillable lumen (14; [0034] discusses the channel (which necessarily has a lumen) comprising argon), a first opening (14a) connected to the gas-fillable lumen adapted to form a primary stream of a gas directed away from the first opening (plasma stream 61 indicated as arrows pointing away from head in Fig. 4); 
at least one second opening (15a) adapted to form a secondary stream of the gas (plasma stream 70 indicated as arrows pointing away from head in Fig. 4) next to the primary stream or at least partially peripherally around the primary stream (Fig. 4; [0035]); and 
an electrode (50) disposed in the channel (see Fig. 4 where electrode 50 is disposed in channel 14).
While Fischer discloses a first and second opening connected to a supply of argon, Fischer does not explicitly disclose the at least one second opening connected to the gas-fillable lumen; and the primary and secondary stream of gas are supplied from the gas fillable lumen. 
However, Platt discloses a similar argon electrosurgical instrument (Fig. 2: 34). The instrument comprises a gas-fillable lumen (30) for supplying argon to a first opening (44a) and a second opening (44b) to form a first and second primary steam of gas (Fig. 2; [0024]-[0027] discusses argon is supplied to the proximal end of 10 from source 15 that flows within channel 30, necessarily containing a lumen, as displayed in Fig. 2 to openings 44a and 44b). Further, the second opening (44b) is connected to the lumen (30; see Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the gas-fillable lumen of Fischer to incorporate the gas fillable lumen supply gas to the first and second opening and the second opening connected to the gas-fillable lumen as discloses in Platt. This configuration provides the benefit of simultaneously selectively adjusting and easily regulating the flow rate to the openings depending on the particular purpose or surgical condition ([0025]). 
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US PGPUB: 2009/0024122) in view of Konesky et al (US PGPUB: 2018/0085155 with effective filing date of September 27, 2016). 
Regarding dependent claim 9, in view of the combination of claim 8, while Fischer discloses a secondary stream channel section, Fischer does not explicitly disclose wherein a flow cross-section of the secondary stream channel section decreases before the at least one second opening in a direction toward the at least one second opening. 
However, Konesky discloses a similar device (Fig. 4) comprising an tapered tip (150) with an opening with a smaller diameter than the channel ([0085]; where the smaller diameter is interpreted as decreasing before the opening; Cross section seen in Fig. 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the secondary stream channel section of Fischer to incorporate wherein a flow cross-section of the secondary stream channel section decreases before the at least one second opening in a direction toward the at least one second opening of Konesky. This configuration provides the benefit of increasing the mixing and exit velocity of the inert gas ([0085]). 
Regarding dependent claim 11, in view of the combination of claim 1, while Fischer discloses an electrosurgical instrument, Fischer does not explicitly disclose wherein the electrosurgical instrument is a monopolar instrument. 
However, Konesky discloses a similar electrosurgical device (Fig. 1) that is monopolar ([0065]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the electrosurgical instrument of Fischer to incorporate wherein the electrosurgical instrument is a monopolar instrument of Konesky. This configuration provides the benefit of increasing the mixing and exit velocity of the inert gas ([0085]). This configuration is utilized in cutting and coagulation of tissue in order to provide the benefit of a more effective procedure ([0004]). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1and 14 have been considered, It is noted Applicant’s amendments to the claims necessitated a new grounds of rejection outlined above. 
In response to Applicant’s argument that Fischer does not disclose or suggest a head with at least one second opening connected to the gas fillable lumen: This is not persuasive. As outlined above, claims 1 and 14 were newly rejected under 102 over Fischer where the gas-fillable lumen was defined as device 11, where 11 provides gas to both the first and second openings. Further, claims 1 and 14 were rejected under 102 over Platt where Platt discloses a gas-fillable lumen 30 that provides argon gas to a first and second opening via argon source 15. Further, claims 1 and 14 were also rejected under 103 over Fischer in view of Platt. 
Thus for at least the reasons outlined above, the rejections of claims 1 and 14 are tenable. Examiner notes Applicant has not provided any additional arguments for any dependent claims and thus rejections of those claims are tenable for at least the reasons outlined above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Goble et al (US PGPUB: 2001/0034519): Fig. 2 displays first opening 80 and a second opening 36 receiving gas from gas fillable lumen 34. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794